Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 10, 2020 and November 9, 2021 has been considered by the examiner.

Response to Amendment
The amendment filed March 18, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed September 20, 2021. 

Response to Arguments
	In response to the applicant’s argument filed March 18, 2022 in response to the Office Action mailed September 20, 2021, that “The human mind is not equipped to process a signal containing ultrasound data, use ultrasound insonation, or use a probe to collect data. Therefore, it is respectfully submitted that the claims of the present application are not mental processes that can be practically performed in the human mind.”, citing MPEP 2106.04(a)(2) (see pg. 8 of the applicant’s remarks), and the examiner disagrees. A user can view the waveform and mentally identifying the morphological variables of the waveform, mapping the three morphological variables to a three-dimensional space defined by three axes, identifying a category that correspond to a range of combinations of the morphological variables, mathematically determining the probability of the waveform, and categorizing the waveform. These steps can be done mentally by the user with the aid of a pen and paper. The 35 U.S.C. 101 rejection is maintained by the examiner, as shown below. 
	Applicant’s arguments, see pg. 9 of the applicant’s remarks, with respect to the rejection of claims 1, 18, and 20 under U.S.C. 102(a) and 103 (Thorpe) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of Shahaf in view of Richardson, as shown below.

Claim Objections
Claim 14 is objected to because of the following informalities: “known TIBI flows” should be “known Thrombolysis in Brain Ischemia (TIBI) flows”, as shown in the applicant’s specification (see para. 0002).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of an abstract idea without significantly more.
	Each of the independent claims, claims 1, 18 and 20, recites “identifying three morphological variables of the waveform based on the ultrasound data”, “identifying two or more categories that correspond to a range of combinations of the morphological variables”, “mapping the three morphological variables to a three-dimensional space defined by three axes”, “determine a probability that the waveform belongs to each of the two or more predetermined categories”, and “categorizing the waveform as belonging to one of the two or more categories.” These limitations under their broadest reasonable interpretation, cover performance in the mind but for recitation of a generic computer component. That is other than processing (claim 1) and the processing circuit (claim 20), nothing precludes these steps from being performed in the mind or with the aid of pen and paper. 
For example in context, the claims encompass a user viewing the waveform and mentally identifying the morphological variables of the waveform, mapping the three morphological variables to a three-dimensional space defined by three axes, identifying a category that correspond to a range of combinations of the morphological variables, mathematically determining the probability of the waveform, and categorizing the waveform. These steps can be done mentally by the user with the aid of a pen and paper. 
If a claim limitation under its broadest reasonable interpretation, cover performance in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. This judicial exception is not integrated into a practical application because the claim 20 recites the generally recited “processing circuit”, which do not add a meaningful limitation to the abstract ideas because they amount to simply implementing the abstract idea on a generally mentioned computer program (see MPEP 2106). Additionally, the abstract ideas do not improve the functioning of the computer or represent a process which was not previously able to be performed by a computer. 
Further, the additional steps of “processing a signal containing ultrasound data about the waveform” (claim 1), “collect data from the waveform” (claim 20), and “displays the one of the two or more predetermined categories and the probability determined by the processing circuit” can represent insignificant extra-solution activity (i.e. pre solution data gathering and post solution data display) which does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Also, the probe and output device of claim 20 are general system elements related to the insignificant extra solution activity steps that do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Lastly, the additional elements, either solely or combination, fail to provide an inventive concept that would amount to significantly more than the judicial exception. Therefore, the independent claims 1 and 20, are rejected under 35 USC 101 as being directed to an abstract idea without significantly more. 
With regard to claim 3, the claim recites “determining a probability that the waveform belongs to the two or more categories; and visualizing the two or more categories comprises displaying the probability.” These limitations, under its broadest reasonable interpretation, covers performance in the mind but for recitation of a generic computer component (i.e. processing). Nothing precludes this step from practically being performed in the mind. A user can mentally/mathematically determine the probability that the waveform belongs to the one or more categories, mentally or with the aid of pen and paper. 
If a claim limitation, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. “Displaying the probability” can represent insignificant extra-solution activity (i.e. post solution data display) which does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The additional element further fails to provide an inventive concept that would amount to significantly more than the judicial exception. Therefore, claim 3 is rejected under 35 USC 101 as being directed to an abstract idea without significantly more. 
Further, with regards to claims 2-17 and 19, the limitations further limit the abstract idea and the claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are all rejected under 35 USC 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-2, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shahaf et al. (US 9895007 B2, published February 20, 2018) in view of Richardson et al. (US 20180047553 A1, published February 15, 2018), hereinafter referred to as Shahaf and Richardson, respectively. 
Regarding claim 1, Shahaf teaches a method of categorizing a waveform comprising: 
processing a signal containing ultrasound data about the waveform (see col. 10, lines 30-33 – “At least part of the operations can be implemented by a data processing system…configured for receiving the data and executing the operations…”; see col. 11, lines 13-14, 19 – “Representative example of neurophysiological data types suitable for the present invention, including, without limitation…ultrasound data…” where the neurophysiological data signal (waveform) can contain ultrasound data); 
identifying three morphological variables of the waveform based on the ultrasound data (Fig. 11, where the three morphological variables (characteristics) of the waveform (neurophysiological data) are location, frequency, and time; see col. 14, lines 14-19, 50-52 – “The neurophysiological data can be decomposed by identifying a pattern of peaks in the data, or more preferably by means of waveform analysis…the peak identification is accompanied by a definition of a spatiotemporal neighborhood of the peak…Following the waveform analysis, waveform characteristics, such as, but not limited to, time (latency), frequency and optionally amplitude are preferably extracted.”); and 
mapping the three morphological variables to a three-dimensional space defined by three axes, wherein each of the three morphological variables corresponds to one of the three axes (Fig. 11, where the three morphological variables in the 3D space are location, frequency, and time of the waveform along three different axes). 
Shahaf does not explicitly teach: 
identifying two or more categories that correspond to a range of combinations of the morphological variables based on a three-dimensional space; and 
categorizing the waveform as belonging to one of the two or more categories.
Whereas, Richardson, in an analogous field of endeavor, teaches:
identifying two or more categories that correspond to a range of combinations of variables based on a three-dimensional space (Fig. 66, where the categories (borderline and ovarian cancer) correspond to the range of combinations of the variables (LD0, LD1, and LD2, which is linear discriminant analysis (LDA) in 3D space; see para. 0669 – “FIG. 66 shows data from ovarian cancer analysis using REIMS technology where linear discriminant analysis shows separation of tissue that is borderline margin between normal and cancer, and between normal, borderline and ovarian lesions.”); and 
categorizing the waveform as belonging to one of the two or more categories (Fig. 66, where waveform belongs to one of the categories (borderline and ovarian cancer)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Shahaf, by including to the method identifying two or more categories that correspond to a range of combinations of variables based on a three-dimensional space, as disclosed in Richardson. One of ordinary skill in the art would have been motivated to make this modification in order to distinguish between normal and abnormal tissue, as taught in Richardson (see para. 0669).
Furthermore, regarding claim 2, Richardson further teaches visualizing the two or more categories (Fig. 66, where the categories (borderline and ovarian cancer) are visualized in 3D space; see para. 0669 – “FIG. 66 shows data from ovarian cancer analysis using REIMS technology where linear discriminant analysis shows separation of tissue that is borderline margin between normal and cancer, and between normal, borderline and ovarian lesions.”).  
The motivation for claim 2 was shown previously in claim 1.

Regarding claim 18, Shahaf teaches a method of visualizing waveforms of blood flow of a subject comprising: 
collecting data about a waveform using ultrasound insonation (see col. 10, lines 30-33 – “At least part of the operations can be implemented by a data processing system…configured for receiving the data and executing the operations…”; see col. 11, lines 13-14, 19 – “Representative example of neurophysiological data types suitable for the present invention, including, without limitation…ultrasound data…” where the neurophysiological data signal (waveform) can contain ultrasound data); 
automatically identifying three morphological variables of the waveform from the data (Fig. 11, where the three morphological variables (characteristics) of the waveform (neurophysiological data) are location, frequency, and time; see col. 14, lines 14-19, 50-52 – “The neurophysiological data can be decomposed by identifying a pattern of peaks in the data, or more preferably by means of waveform analysis…the peak identification is accompanied by a definition of a spatiotemporal neighborhood of the peak…Following the waveform analysis, waveform characteristics, such as, but not limited to, time (latency), frequency and optionally amplitude are preferably extracted.”); and 
mapping the three morphological variables to a three-dimensional space defined by three axes, wherein each of the three morphological variables corresponds to one of the three axes (Fig. 11, where the three morphological variables in the 3D space are location, frequency, and time of the waveform along three different axes).
Shahaf does not explicitly teach: 
automatically referencing two or more predetermined categories that correspond to a range of combinations of the morphological variables based on the three-dimensional space; 
automatically determining a probability that the waveform belongs to each of the two or more categories; 
categorizing the waveform as belonging to one of the two or more categories; 
displaying the one of the two or more categories; and 
indicating the probability that the waveform falls into each of the two or more categories.  
Whereas, Richardson, in an analogous field of endeavor, teaches:
automatically referencing two or more predetermined categories that correspond to a range of combinations of the morphological variables based on the three-dimensional space (Fig. 66, where the categories (borderline and ovarian cancer) correspond to the range of combinations of the variables (LD0, LD1, and LD2, which is linear discriminant analysis (LDA) in 3D space; see para. 0669 – “FIG. 66 shows data from ovarian cancer analysis using REIMS technology where linear discriminant analysis shows separation of tissue that is borderline margin between normal and cancer, and between normal, borderline and ovarian lesions.”); 
automatically determining a probability that the waveform belongs to each of the two or more categories (see para. 0498 – “The mode of operation may be selected and/or changed based on a classification for a target and/or subject sample and/or a classification for one or more previous sample spectra.”; see para 0501 – “The mode of operation may be selected and/or changed manually or automatically. The mode of operation may be selected and/or changed based on a likelihood of a previous classification being correct.”);  
categorizing the waveform as belonging to one of the two or more categories (Fig. 66, where waveform belongs to one of the categories (borderline and ovarian cancer)); 
displaying the one of the two or more categories (Fig. 66, where the categories (borderline and ovarian cancer) are visualized in 3D space); and 
indicating the probability that the waveform falls into each of the two or more categories (Fig. 68, predicted classification percentage (probability) of the waveforms falling into categories (normal ovary, normal peritoneum, and normal fallopian tube)).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Shahaf, by including to the method automatically referencing two or more predetermined categories that correspond to a range of combinations of the morphological variables based on the three-dimensional space; automatically determining a probability that the waveform belongs to each of the two or more categories; categorizing the waveform as belonging to one of the two or more categories; displaying the one of the two or more categories; and indicating the probability that the waveform falls into each of the two or more categories, as disclosed in Richardson. One of ordinary skill in the art would have been motivated to make this modification in order to accurately distinguish between normal and abnormal tissue, as taught in Richardson (see para. 0669).

Regarding claim 20, Shahaf teaches a device for visualizing categorization of a waveform wherein the device comprises: 
a probe that collects data from the waveform (see col. 11, lines 24-28 – “…the neurophysiological data are associated with signals collected using a plurality of measuring devices respectively placed at the plurality of different locations on the scalp of the subject.”; see col. 10, lines 30-33 – “At least part of the operations can be implemented by a data processing system…configured for receiving the data and executing the operations…”; see col. 11, lines 13-14, 19 – “Representative example of neurophysiological data types suitable for the present invention, including, without limitation…ultrasound data…” where the neurophysiological data signal (waveform) can contain ultrasound data); 
a processing circuit (see col. 10, lines 30-31 – “At least part of the operations can be implemented by a data processing system…”) configured to: 
identify three morphological variables of the waveform from the data (Fig. 11, where the three morphological variables (characteristics) of the waveform (neurophysiological data) are location, frequency, and time; see col. 14, lines 14-19, 50-52 – “The neurophysiological data can be decomposed by identifying a pattern of peaks in the data, or more preferably by means of waveform analysis…the peak identification is accompanied by a definition of a spatiotemporal neighborhood of the peak…Following the waveform analysis, waveform characteristics, such as, but not limited to, time (latency), frequency and optionally amplitude are preferably extracted.”); and 
map the three morphological variables to a three-dimensional space defined by three axes, wherein each of the three morphological variables corresponds to one of the three axes (Fig. 11, where the three morphological variables in the 3D space are location, frequency, and time of the waveform along three different axes).
Shahaf does not explicitly teach: 
reference two or more predetermined categories that correspond to a range of combinations of the morphological variables based on the three-dimensional space;
determine a probability that the waveform belongs to each of the two or more predetermined categories; and 
categorize the waveform as belonging to one of the two or more predetermined categories; and 
an output device, wherein the output device displays the one of the two or more predetermined categories and the probability determined by the processing circuit.
Whereas, Richardson, in an analogous field of endeavor, teaches:
reference two or more predetermined categories that correspond to a range of combinations of the morphological variables based on the three-dimensional space (Fig. 66, where the categories (borderline and ovarian cancer) correspond to the range of combinations of the variables (LD0, LD1, and LD2, which is linear discriminant analysis (LDA) in 3D space; see para. 0669 – “FIG. 66 shows data from ovarian cancer analysis using REIMS technology where linear discriminant analysis shows separation of tissue that is borderline margin between normal and cancer, and between normal, borderline and ovarian lesions.”);
determine a probability that the waveform belongs to each of the two or more predetermined categories (see para. 0498 – “The mode of operation may be selected and/or changed based on a classification for a target and/or subject sample and/or a classification for one or more previous sample spectra.”; see para 0501 – “The mode of operation may be selected and/or changed manually or automatically. The mode of operation may be selected and/or changed based on a likelihood of a previous classification being correct.”); and 
categorize the waveform as belonging to one of the two or more predetermined categories (Fig. 66, where waveform belongs to one of the categories (borderline and ovarian cancer)); and 
an output device, wherein the output device displays the one of the two or more predetermined categories and the probability determined by the processing circuit (Fig. 68, displaying predicted classification percentage (probability) of the waveforms falling into categories (normal ovary, normal peritoneum, and normal fallopian tube)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Shahaf, by having the system reference two or more predetermined categories that correspond to a range of combinations of the morphological variables based on the three-dimensional space; determine a probability that the waveform belongs to each of the two or more predetermined categories; and categorize the waveform as belonging to one of the two or more predetermined categories; and an output device, wherein the output device displays the one of the two or more predetermined categories and the probability determined by the processing circuit, as disclosed in Richardson. One of ordinary skill in the art would have been motivated to make this modification in order to accurately distinguish between normal and abnormal tissue, as taught in Richardson (see para. 0669).

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shahaf in view of Richardson, as applied to claim 2 above, and in further view of Fadem et al. (WO 2006026548 A1, published March 9, 2006), hereinafter referred to as Fadem. 
Regarding claim 3, Shahaf in view of Richardson teaches all of the elements disclosed in claim 2 above, and 
Richardson further teaches categorizing the waveform as belonging to the one of the two or more categories comprises determining a probability that the waveform belongs to the two or more categories (see para. 0448 – “In library-based analysis, analysing the one or more sample spectra may comprise calculating one or more probabilities or classification scores based on the degree to which the one or more sample spectra correspond to one or more classes of sample represented in an electronic library.”).
Shahaf in view of Richardson does not explicitly teach visualizing the two or more categories comprises displaying the probability.  
Whereas, Fadem, in the same field of endeavor, teaches visualizing the two or more categories comprises displaying the probability (see para. 0034 – “FIG. 6 is an example of the differences in the 6-channel ensemble-averaged ERPs (evoked response potentials) collected from an individual engaged in a 2-category match versus mismatch decision-making task.” Where the categories are the match of ERPs and mismatch of ERPs; Fig. 12 and 13 show the classification accuracies in percentage showing probability of if the waveform is a match or mismatch).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified visualizing the two or more categories, as disclosed in Shahaf in view of Richardson, by displaying the probability, as disclosed in Fadem. One of ordinary skill in the art would have been motivated to make this modification in order to visualize the classification performance.

	Claims 4-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shahaf in view of Richardson, as applied to claim 2 and 18 above, respectively, and in further view of Hamilton et al. (US 20160246130 A1, published September 8, 2016) and Hanlo et al., “Monitoring Intracranial Dynamics by Transcranial Doppler — A New Doppler Index: Transystolic Time”, Ultrasound in Medicine and Biology, vol. 21, no. 5, pp. 613-621, 1995, hereinafter referred to as Hamilton and Hanlo, respectively. 
Regarding claim 4, Shahaf in view of Richardson teaches all of the elements disclosed in claim 2 above. 
Shahaf in view of Richardson teaches the three morphological variables, but does not explicitly teach wherein the three morphological variables comprise: 
a first variable comprising an absolute peak onset of the waveform; 
a second variable comprising a length of a canopy of the waveform; and -2- 4860-0946-4342.1Atty. Dkt. No. 112265-1194 
a third variable comprising one or more of a number of one or more auxiliary peaks of the waveform or prominence of the one or more auxiliary peaks of the waveform.  
Whereas, Hamilton, in the same field of endeavor, teaches:
a first variable comprising an absolute peak onset of the waveform (Fig. 3, waveform where the peak onset is equated to Lv1p1 (time between sub-trough V1 and P1), where P1 is the absolute peak of the three subpeaks P1, P2, and P3; see para. 0073 – “…a total greater than 100 structural metrics can be extracted from the representative pulse in association with subpeaks and other structural features. These metrics may include latency, amplitude, curvature, slope, and ratios between subpeaks.”); 
a third variable comprising one or more of a number of one or more auxiliary peaks of the waveform or prominence of the one or more auxiliary peaks of the waveform (Fig. 3, where the auxiliary peaks include P2 and P3; see para. 0072 – “...three subpeaks of the representative pulse are designated among several peak candidates. The insert in FIG. 3 illustrates a typical representative pulse with six landmarks, {P1, P2, P3, V1, V2, V3}, which include three subpeaks and three subtroughs.”).   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the three morphological variables, as disclosed in Shahaf in view of Richardson, by having a first variable comprising an absolute peak onset of the waveform, and a third variable comprising one or more of a number of one or more auxiliary peaks of the waveform or prominence of the one or more auxiliary peaks of the waveform, as disclosed in Hamilton. One of ordinary skill in the art would have been motivated to make this modification in order to effectively identify the ICP (intracranial pressure) status and other neurological conditions, as taught in Hamilton (see para. 0073). 
Shahaf in view of Richardson and Hamilton does not explicitly teach a second variable comprising a length of a canopy of the waveform.
Whereas, Hanlo, in the same field of endeavor, teaches a second variable comprising a length of a canopy of the waveform (Fig. 5, where the length of a canopy of the waveform is equated to TST (Trans Systolic Time); see pg. 617, col. 2, lines 1-8 – “A mathematical description of the shape of the curve was derived and the importance of the variations in the width of the systolic peak could be demonstrated. The new time-related Doppler index (TST), therefore, is defined as the width of the systolic peak at the level of (Fig. 5):                         
                            
                                
                                    V
                                
                                
                                    t
                                    s
                                    t
                                
                            
                            =
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            p
                                            s
                                        
                                    
                                    -
                                    
                                        
                                            V
                                        
                                        
                                            e
                                            d
                                        
                                    
                                
                                
                                    2
                                
                            
                            [
                            m
                            s
                            ]
                        
                    . (4)”, where Vps is peak systolic blood flow velocity, Ved is end-diastolic blood flow velocity). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the three morphological variables, as disclosed in Shahaf in view of Richardson and Hamilton, by having a second variable comprising a length of a canopy of the waveform, as disclosed in Hanlo. One of ordinary skill in the art would have been motivated to make this modification in order to reliability show a change in ICP (intracranial pressure), as taught in Hanlo (see Abstract). 
Furthermore, regarding claim 5, Shahaf further teaches mapping: the first variable along a first axis; the second variable along a second axis; and the third variable along a third axis, wherein the first axis, the second axis, and the third axis are different axes (Fig. 11, where the three morphological variables in the 3D space are location (first variable), frequency (second variable), and time (third variable) of the waveform along three different axes).
Furthermore, regarding claim 6, Richardson further teaches wherein each of the two or more categories corresponds to a designated area within the three-dimensional space defined by the first axis, the second axis, and the third axis space (Fig. 66, where the categories (borderline and ovarian cancer) correspond to a designated area within the 3D space defined by the three axes (LD0, LD1, and LD2, which is linear discriminant analysis (LDA) in 3D space); see para. 0669 – “FIG. 66 shows data from ovarian cancer analysis using REIMS technology where linear discriminant analysis shows separation of tissue that is borderline margin between normal and cancer, and between normal, borderline and ovarian lesions.”).
Furthermore, regarding claim 7, Hamilton further teaches 
the first variable is categorized as early or late (Fig. 4, where it is shown that the peaks occur earlier or later with respect to the time (first variable); see para. 0027 – “...examples of CBFV (cerebral blood flow velocity) waveforms associated with various mean ICP (intracranial pressure) values: Top row (normal) and bottom row (hypertensive).”); 
the second variable is categorized as wide or narrow (Fig. 4, where the width of the peaks can be can be widened or narrowed (second variable); see para. 0027 – “...examples of CBFV (cerebral blood flow velocity) waveforms associated with various mean ICP (intracranial pressure) values: Top row (normal) and bottom row (hypertensive).”); and 
the third variable is categorized as weak or strong (Fig. 4, where the prominence/existence of the auxiliary peaks (third variable) can decrease (weak) or increase (strong); see para. 0027 – “...examples of CBFV (cerebral blood flow velocity) waveforms associated with various mean ICP (intracranial pressure) values: Top row (normal) and bottom row (hypertensive).”).  
Furthermore, regarding claim 8, Hamilton further teaches wherein the waveform is categorized in: the first category in response to determining that the first variable is categorized as early, the second variable is categorized as wide, and the third variable is categorized as strong; the second category in response to determining that the first variable is categorized as late, the second variable is categorized as wide, and the third variable is categorized as strong; the third category in response to determining that the first variable is categorized as early, the second variable is categorized as narrow, and the third variable is categorized as weak; and the fourth category in response to determining that the first variable is categorized as late, the second variable is categorized as wide, and the third variable is categorized as weak (Fig. 4, where it is shown that the peaks occur earlier or later with respect to the time (first variable), where the width of the peaks can be can be widened or narrowed (second variable), and where the prominence/existence of the auxiliary peaks (third variable) can decrease (weak) or increase (strong); see para. 0073 – “…the structural features (i.e., subpeaks, subtroughs, landmarks) are further characterized through metrics, which are used to identify the ICP status and other neurological conditions or neurological indicators (cerebrovascular reactivity, autoregulation, and neurovascular coupling).” so the different combinations of criteria for the variables would correspond to a different neurological condition (categories)). 
The motivation for claims 6 and 7-8 was shown previously in claims 1 and 4, respectively. 

Regarding claim 19 Shahaf in view of Richardson teaches all of the elements disclosed in claim 18 above.
Shahaf in view of Richardson teaches the three morphological variables, but does not explicitly teach wherein: 
a first variable of the three morphological variables comprises an absolute peak onset of the waveform; -5- 4860-0946-4342.1Atty. Dkt. No. 112265-1194 
a second variable of the three morphological variables comprises a length of a canopy of the waveform; and 
a third variable of the three morphological variables comprises one of a number or prominence of an auxiliary peak of the waveform.  
Whereas, Hamilton, in the same field of endeavor, teaches:
a first variable of the three morphological variables comprises an absolute peak onset of the waveform (Fig. 3, waveform where the peak onset is equated to Lv1p1 (time between sub-trough V1 and P1), where P1 is the absolute peak of the three subpeaks P1, P2, and P3; see para. 0073 – “…a total greater than 100 structural metrics can be extracted from the representative pulse in association with subpeaks and other structural features. These metrics may include latency, amplitude, curvature, slope, and ratios between subpeaks.”); -5- 4860-0946-4342.1Atty. Dkt. No. 112265-1194and 
a third variable of the three morphological variables comprises one of a number or prominence of an auxiliary peak of the waveform (Fig. 3, where the auxiliary peaks include P2 and P3; see para. 0072 – “...three subpeaks of the representative pulse are designated among several peak candidates. The insert in FIG. 3 illustrates a typical representative pulse with six landmarks, {P1, P2, P3, V1, V2, V3}, which include three subpeaks and three subtroughs.”).   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the three morphological variables, as disclosed in Shahaf in view of Richardson, by having a first variable comprising an absolute peak onset of the waveform, and a third variable comprising one or more of a number of one or more auxiliary peaks of the waveform or prominence of the one or more auxiliary peaks of the waveform, as disclosed in Hamilton. One of ordinary skill in the art would have been motivated to make this modification in order to effectively identify the ICP (intracranial pressure) status and other neurological conditions, as taught in Hamilton (see para. 0073). 
Shahaf in view of Richardson and Hamilton does not explicitly teach a second variable comprising a length of a canopy of the waveform.
Whereas, Hanlo, in the same field of endeavor, teaches a second variable comprising a length of a canopy of the waveform (Fig. 5, where the length of a canopy of the waveform is equated to TST (Trans Systolic Time); see pg. 617, col. 2, lines 1-8 – “A mathematical description of the shape of the curve was derived and the importance of the variations in the width of the systolic peak could be demonstrated. The new time-related Doppler index (TST), therefore, is defined as the width of the systolic peak at the level of (Fig. 5):                         
                            
                                
                                    V
                                
                                
                                    t
                                    s
                                    t
                                
                            
                            =
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            p
                                            s
                                        
                                    
                                    -
                                    
                                        
                                            V
                                        
                                        
                                            e
                                            d
                                        
                                    
                                
                                
                                    2
                                
                            
                            [
                            m
                            s
                            ]
                        
                    . (4)”, where Vps is peak systolic blood flow velocity, Ved is end-diastolic blood flow velocity). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the three morphological variables, as disclosed in Shahaf in view of Richardson and Hamilton, by having a second variable comprising a length of a canopy of the waveform, as disclosed in Hanlo. One of ordinary skill in the art would have been motivated to make this modification in order to reliability show a change in ICP (intracranial pressure), as taught in Hanlo (see Abstract). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shahaf in view of Richardson, Hamilton, and Hanlo, as applied to claim 8 above, and in further view of Bathala et al., “Transcranial doppler: Technique and common findings (Part 1)”, Annals of Indian Academy of Neurology, vol. 16, no. 2, pp. 174-179, Apr. 2013, hereinafter referred to as Bathala. 
Regarding claim 9, Shahaf in view of Richardson, Hamilton, and Hanlo teaches all of the elements disclosed in claim 8 above. 
Shahaf in view of Richardson, Hamilton, and Hanlo does not explicitly teach wherein the waveform corresponds to blood flow within one or more cerebral arteries of the subject and: the first category corresponds to the blood flow through the one or more cerebral arteries being normal; the third category corresponds to the blood flow through the one or more cerebral arteries being occluded; and the fourth category corresponds to the blood flow through the one or more cerebral arteries being blunted.  
Whereas, Bathala, in the same field of endeavor, teaches:
wherein the waveform corresponds to blood flow within one or more cerebral arteries of the subject (see pg. 177, col. 1, para. 2 – “Based on the spectral patterns in various adjacent intracranial arteries, cerebral hemodynamics in normal individuals as well as various disease states can be assessed.”) and: 
the first category corresponds to the blood flow through the one or more cerebral arteries being normal (see pg. 177, col. 1, para. 4 – “The normal spectral waveform shows a sharp systolic upstroke and stepwise deceleration with positive end-diastolic flow. The variables noted on typical TCD spectra [Figure 2b]…”); 
the third category corresponds to the blood flow through the one or more cerebral arteries being occluded (see pg. 177, col. 2, para. 2 – “A moderate (more than 50%) stenosis is diagnosed by focal flow acceleration [Figure 4b], with various diagnostic criteria, based on flow velocity cut-offs, for different arteries.[17] Focal stenosis increases the flow velocities in addition to creating flow turbulence, represented by the ‘bruit’, seen as a symmetrical artifact on either side of the baseline [Figure 4c].” where the artery is occluded (stenosis)); and 
the fourth category corresponds to the blood flow through the one or more cerebral arteries being blunted (see pg. 177, col. 2, para. 1 – “The waveform shows delayed systolic flow acceleration, flattened systolic upstroke, and slow diastolic deceleration [Figure 4a]. EDV is usually more than 50% of PSV, due to compensatory distal vasodilatation. This Doppler spectrum is also called a blunted flow signal.”).   	
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified categorizing the waveforms, as disclosed in Shahaf in view of Richardson, Hamilton, and Hanlo, by having the waveforms correspond to blood flow within one or more cerebral arteries of the subject and: the first category corresponds to the blood flow through the one or more cerebral arteries being normal; the third category corresponds to the blood flow through the one or more cerebral arteries being occluded; and the fourth category corresponds to the blood flow through the one or more cerebral arteries being blunted. One of ordinary skill in the art would have been motivated to make this modification in order to identify flow characteristics in an arterial segment and identify cerebral hemodynamics patterns in normal individuals as well as various disease states (see pg. 177, col. 1, para. 2).
Furthermore, regarding claim 10, Richardson further wherein the designated areas of two or more categories overlap (Fig. 66, where the categories (borderline and ovarian cancer) overlap).  
The motivation for claim 10 was shown previously in claim 1.

	Claims 11-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shahaf in view of Richardson, as applied to claim 1 above, and in further view of Thorpe et al., “Decision Criteria for Large Vessel Occlusion Using Transcranial Doppler Waveform Morphology,” Frontiers in Neurology, vol. 9, no. 847, pp. 1-10, Oct. 2018, hereinafter referred to as Thorpe. 
Regarding claim 11, Shahaf in view of Richardson teaches all of the elements disclosed in claim 1 above.
Shahaf in view of Richardson does not explicitly teach wherein the waveform corresponds to blood flow of a subject.  
Whereas, Thorpe, in the same field of endeavor, teaches wherein the waveform corresponds to blood flow of a subject (see pg. 3, col. 2, para. 3 – “Since Doppler velocities scale with the cosine of the incident angle between the ultrasound beam and underlying blood flow (31), TCD waveforms for a given vessel with the highest measured velocities are assumed to most accurately reflect reality.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the waveform, as disclosed in Shahaf in view of Richardson, by having the waveform corresponds to blood flow of a subject, as disclosed in Thorpe. One of ordinary skill in the art would have been motivated to make this modification in order to assess the presence and severity of Large Vessel Occlusion (LVO), as taught in Thorpe (see pg. 2, col. 1, para. 2). 
Furthermore, regarding claim 12, Thorpe further teaches wherein the two or more categories correspond to one or more pathologies of the subject (see pg. 2, col. 1, para. 3 – “One of the most cited papers for stroke diagnosis using TCD was published by Demchuk et al. (10), which instructs the operator to categorize waveforms according to evidence of stroke-related pathology; namely dampened, blunted, minimal, or absent signal.”; see pg. 8, col. 1, para. 2 – “In this configuration, VCI [velocity curvature index] is doing the “heavy lifting” in our decision tree. It is an effective diagnostic metric because it is sensitive to the morphological structure of Demchuk’s minimal, blunted, and dampened flows (10).” Where the two or more categories of the waveforms (dampened, blunted, minimal, or absent signal) correspond to the pathology of the subject (minimal, blunted, and dampened flows)). 
Furthermore, regarding claim 13, Thorpe further teaches wherein one of the one or more pathologies comprise one or more of stroke, intracranial hypertension, and mild traumatic brain injury (see pg. 6, col. 1, para. 2 – “…LVO subjects were more physiologically/cognitively impaired as assessed by National Institute of Health Stroke Scale (NIHSS)…” where the pathology is stroke). 
Furthermore, regarding claim 15, Shahaf in view of Richardson teaches identifying three morphological features of a waveform, but does not explicitly teach wherein a Transcranial Doppler (TCD) transducer collects the ultrasound data and identifying a feature of the waveform.
Whereas, Thorpe, in the same field of endeavor, further teaches wherein a Transcranial Doppler (TCD) transducer collects the ultrasound data and identifying a feature of the waveform (see pg. 3, col. 1, para. 4 – “TCD scans were acquired by a trained technician using 2 MHz hand-held ultrasound probes.”; see pg. 3, col. 2, para. 4 – “VCI [Velocity Curvature Index] is an application of the curvature metric specific to TCD which quantifies the degree to which a beat is blunted and/or dampened… The systolic complex, or “beat canopy,” comprises the proportion of the beat with the highest velocities and richest morphological structure.” Where a feature of the waveform is the beat canopy).
Furthermore, regarding claim 16, Thorpe further teaches wherein an automated algorithm is instructed to perform the method (see pg. 3, col. 2, para. 2 – “Average beat waveforms from each recorded depth interval were extracted using a combination automated beat identification algorithm with manual checking/editing.”). 
Furthermore, regarding claim 17, Thorpe further teaches wherein 
the signal comprises samples (see pg. 3, col. 2, para. 1 – “CBFV [cerebral blood flow velocity] envelopes were digitally sampled at 125 Hz and recorded throughout the entire exam.”); 
processing the signal containing ultrasound data comprises determining the waveform based on the samples, the waveform being an representative waveform of the samples (see pg. 3, col. 2, para. 1 – “Once the CBFV signal was identified and optimized at a specific depth, waveform recordings were then made in 30-s intervals.”); and 
the method further comprises displaying the waveform and the samples (see pg. 3, col. 2, para. 2 – “Average beat waveforms from each recorded depth interval were extracted using a combination automated beat identification algorithm with manual checking/editing. In this procedure, individual beats within each interval were first identified automatically using an internally developed beat extraction tool, and displayed to the user for manual confirmation/editing.”).  

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shahaf in view of Richardson, as applied to claim 1 above, and in further view of Demchuk et al., “Thrombolysis in Brain Ischemia (TIBI) Transcranial Doppler Flow Grades Predict Clinical Severity, Early Recovery, and Mortality in Patients Treated With Intravenous Tissue Plasminogen Activator,” Stroke, vo. 32, no. 1, pp. 89-93, Jan. 2001, hereinafter referred to as Demchuk. 
Regarding claim 14, Shahaf in view of Richardson teaches all of the elements disclosed in claim 1 above.
Shahaf in view of Richardson does not explicitly teach wherein the two or more categories comprise four categories that correspond to previously known Thrombolysis in Brain Ischemia (TIBI) flows. 
Whereas, Demchuk, in the same field of endeavor, teaches wherein the two or more categories comprise four categories that correspond to previously known Thrombolysis in Brain Ischemia (TIBI) flows (see Abstract – “TIBI [Thrombolysis in Brain Ischemia] waveforms were graded as follows: 0, absent; 1, minimal; 2, blunted; 3, dampened; 4, stenotic; and 5, normal.” Where the categories are the grades). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the two or more categories, as disclosed in Shahaf in view of Richardson, by having the categories correspond to previously known Thrombolysis in Brain Ischemia (TIBI) flows, as disclosed in Demchuk. One of ordinary skill in the art would have been motivated to make this modification in order to noninvasively monitor intracranial vessel residual flow signals, as taught in Demchuk (see Abstract). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    
/Oommen Jacob/Primary Examiner, Art Unit 3793